Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the limitation of “pushing at least a portion of the global clock tree including one or more clock cells of the global clock tree into one or more partitions on a second level; and generating second-level constraints for the one or more partitions on the second level” in view of the other limitations as called for in independent claim 1; the limitation of “pushing at least a portion of the global clock tree including one or more clock cells of the global clock tree into one or more partitions on the second level; and generating second-level constraints for the global clock tree in the one or more partitions on the second level, including the one or more multiple instantiated partitions” in view of the other limitations as called for in independent claim 19; and the limitation of “pushing at least a portion of the cells and routes of the global clock tree distribution topology from a first level into one or more partitions on a second level; and implementing the global clock tree on the second level using engineering change orders (ECOs)” in view of the other limitations as called for in independent claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849